FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in sum of $915.58.
This is an action in assumpsit in which the plaintiff, a New York corporation, sought to recover the sum of $840.12 with interest .for goods sold and delivered to defendant, who was doing business in the Oity of Woon-socket.
It was not denied that goods of the list value named by the plaintiff had been delivered to the defendant. At the trial the defendant contended that the quality of some of the paint was not according to the description of the goods and also that the plaintiff corporation was not registered in Rhode Island and under the statutes of the State could not, therefore, enforce in the courts of the State contracts claimed by the plaintiff to have been made in Rhode Island.
At the hearing on this motion, defendant’s counsel laid special emphasis on the latter feature of the defense.
The evidence showed conclusively that the plaintiff corporation was not registered in this State, but the Court charged the jury that under the testimony submitted it was a question of fact for the jury to determine whore the contracts of sale were consummated. The Court thinks that the jury reached a conclusion in accord with the weight of the evidence; that the contracts for the sale of goods were consummated in New York, . were therefore New York contracts and were not within the statutes of the State requiring plaintiff to register before bringing action thereon.
The case was tried painstakingly and exhaustively and in the judgmgent of the Court the verdict of the jury does substantial justice between the parties.
The motion for new trial is therefore denied.